EXHIBIT EXECUTION COPY AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT AMONG CENTERLINE MORTGAGE CAPITAL INC., a Delaware corporation AND CENTERLINE MORTGAGE PARTNERS INC., a Delaware corporation AND BANK OF AMERICA, N.A., as Agent AND THE LENDERS PARTY HERETO Dated as of May 30, 2008 TABLE OF CONTENTS Page 1. DEFINITIONS. 1 1.1. Defined Terms 1 1.2. Other Definitional Provisions 12 1.3. Accounting Principles 14 2. THE CREDIT. 14 2.1. The Commitment. 14 2.2. Procedures for Obtaining Advances. 15 2.3. Notes 15 2.4. Interest. 15 2.5. Principal Payments. 16 2.6. Expiration of Commitment 18 2.7. Payments 19 2.8. Loan Fees. 19 2.9. Reserved. 20 2.10. Increased Costs; Capital Requirements 20 2.11. Taxes. 21 3. COLLATERAL. 22 3.1. Grant of Security Interest 22 3.2. Authenticated Record 24 3.3. Release of Security Interest in Pledged Assets. 24 3.4. Delivery of Collateral Documents. 25 3.5. Collection and Servicing Rights 26 3.6. Return or Release of Collateral at End of Commitment 26 4. CONDITIONS PRECEDENT. 26 4.1. Initial Advance 26 4.2. Each Advance 29 5. REPRESENTATIONS AND WARRANTIES. 30 5.1. Organization; Good Standing; Subsidiaries 30 5.2. Authorization and Enforceability 30 5.3. Financial Condition 31 5.4. Litigation 31 5.5. Compliance with Laws 31 5.6. Regulation U and X 31 5.7. Holding Company and Investment Company Act 31 5.8. Agreements 32 5.9. Title to Properties 32 5.10. ERISA 32 i 5.11. Eligibility 33 5.12. Special Representations Concerning Collateral 33 5.13. Franchises, Patents, Copyrights, etc 36 5.14. Proper Names 36 5.15. Direct Benefit From Loans 36 5.16. Loan Documents Do Not Violate Other Documents 37 5.17. Continuing Authority of Authorized Representatives 37 5.18. Consents Not Required 37 5.19. Material Fact Representations 37 5.20. Place of Business 38 5.21. Tax Returns and Payments 38 5.22. Certain Transactions 38 5.23. No Broker or Finder 38 5.24. Special Representations Concerning Servicing Portfolio 39 5.25. Special Representations Concerning FHA Mortgage Loans 39 5.26. Ownership, Subsidiaries and taxpayer identification numbers. 40 5.27. Material Adverse Change 40 5.28. Ongoing Representations and Warranties 40 6. AFFIRMATIVE COVENANTS. 40 6.1. Payment of Notes 40 6.2. Financial Statements and Other Reports 41 6.3. Maintenance of Existence; Conduct of Business 42 6.4. Compliance with Applicable Laws 42 6.5. Inspection of Properties and Books 42 6.6. Notice 43 6.7. Payment of Debt, Taxes, etc 43 6.8. Insurance 43 6.9. Closing Instructions 44 6.10. Other Loan Obligations 44 6.11. Accounts. Maintain the Operating Account, the Funding Account, and the Cash Collateral Account with Agent 44 6.12. Special Affirmative Covenants Concerning Collateral. 44 6.13. Appraisals of Servicing Portfolio 45 6.14. Cure of Defects in Loan Documents 45 6.15. Charging Accounts 46 7. NEGATIVE COVENANTS. 46 7.1. Merger; Acquisitions 46 7.2. Loss of Eligibility 47 7.3. Tangible Net Worth (CMC) 47 7.4. Tangible Net Worth (CMP) 47 7.5. Liquidity (CMC) 47 7.6. Liquidity (CMP) 47 ii 7.7. Limits on Corporate Distributions 47 7.8. Loans and Advances 47 7.9. No Investments Except Approved Investments 48 7.10. Charter Documents and Business Termination. 48 7.11. Reserved. 48 7.12. No Sales, Leases or Dispositions of Property 48 7.13. Changes in Business or Assets 49 7.14. Changes in Office Location 49 7.15. Special Negative Covenants Concerning Collateral. 49 7.16. No Indebtedness 49 7.17. No Liens 50 7.18. Pledge of Servicing Contracts 52 7.19. Recourse Servicing Contracts 52 7.20. Gestation Agreements 52 7.21. Minimum Servicing Portfolio 52 7.22. Maximum Serviced Loans Delinquencies 52 7.23. Subsidiaries 52 8. DEFAULTS; REMEDIES. 53 8.1. Events of Default 53 8.2. Remedies. 56 8.3. Application of Proceeds 59 8.4. Agent Appointed Attorney-in-Fact 60 8.5. Right of Offset 60 8.6. Waivers 60 8.7. Performance by Agent 61 8.8. No Responsibility 61 8.9. No Waiver 61 8.10. Cumulative Rights 61 9. NOTICES. 62 10. REIMBURSEMENT OF EXPENSES; INDEMNITY. 63 10.1. Reimbursement of Expenses and Indemnification by Borrower 63 10.2. INDEMNIFICATION BY THE BORROWER 64 10.3. INDEMNIFICATION BY THE LENDERS 64 11. THE AGENT AND THE LENDERS 66 11.1. Rights, Duties and Immunities of the Agent. 66 11.2. Respecting Loans and Payments. 70 11.3. Assignment and Participation. 73 11.4. Administrative Matters. 75 11.5. Commitment Increases. 77 12. MISCELLANEOUS. 78 iii 12.1. Confidentiality 78 12.2. Governing Law 79 12.3. Relationship of the Parties 79 12.4. Severability 80 12.5. Usury 80 12.6. Consent to Jurisdiction 81 12.7. ADDITIONAL INDEMNITY 81 12.8. No Waivers Except in Writing 82 12.9. WAIVER OF JURY TRIAL 82 12.10. Multiple Counterparts 82 12.11. No Third Party Beneficiaries 83 12.12. RELEASE OF LIABILITY 83 12.13. Patriot Act 83 12.14. Setoff 83 12.15. Entire Agreement; Amendment 84 12.16. Replacement Documentation 85 12.17. Survival 85 12.18. Claims Against Agent or Lenders. 85 12.19. Obligations Absolute 86 12.20. Time Of the Essence 86 12.21. Monthly Statements 86 12.22. Joint and Several Obligations 86 iv AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT This Amended and Restated Warehousing Credit and Security Agreement (this “Agreement”), is dated as of May 30, 2008, by and among Centerline Mortgage Capital Inc., a Delaware corporation, Centerline Mortgage Partners Inc., a Delaware corporation, the lenders from time to time party hereto as defined on Schedule 1 (together with any successors and assigns thereof, being hereinafter referred to individually as a “Lender” and collectively as the “Lenders”) and Bank of America, N.A., in its capacity as one of the Lenders and as agent (it and its successors in that capacity called the “Agent”) for the Lenders. Reference is hereby made to the following: WHEREAS, Centerline Mortgage Capital Inc., Centerline Mortgage Partners Inc., and Citicorp USA, Inc. entered into that certain Warehousing Credit and Security Agreement dated as of May 31, 2007 (as amended from time to time, the “Prior Agreement”); WHEREAS, pursuant to an Assignment and Acceptance dated as of December 27, 2007, Bank of America, N.A. succeeded to Citicorp USA, Inc.’s rights and obligations under the Prior Agreement; and WHEREAS, the Lenders, the Agent, Centerline Mortgage Capital Inc. and Centerline Mortgage Partners Inc. desire to amend and restate the Prior Agreement in its entirety as set forth in this Agreement. NOW THEREFORE, for good and valuable consideration, the amount and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto hereby agree as follows: 1.DEFINITIONS. 1.1.Defined Terms.Capitalized terms defined below or elsewhere in this Agreement (including the exhibits hereto) shall have the following meanings: “Additional Lender” means a Person admitted as a Lender under this Agreement by the terms of an amendment hereto. “Advance” means a disbursement by the Lenders under the Commitment pursuant to Article 2 of this Agreement. “Advance Date” means, for any Advance, the date it is disbursed. “Advance Rate” has the meaning set forth in Exhibit B hereof. “Advance Request” has the meaning set forth in Section 2.2(a) hereof. Page 1 “Affiliate” of any Person means (a)any other Person which, directly or indirectly, controls, is controlled by, or is under common control with such Person or (b)any other Person who is director or officer (i)of such Person or (ii)of any Person described in the preceding clause(a).For purposes of this definition “control” (including “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract, or otherwise or owning or possessing the power to vote ten percent (10%) or more of any class of voting securities of any Person.Without limiting the generality of the foregoing, for purposes of this Agreement, Borrower and each of its respective Subsidiaries shall be deemed to be Affiliates of one another. “Agency” means Fannie
